Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 16 and their dependent claims has been withdrawn. 

Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (U.S. Publication no. 20200360097) in view of Diolaiti (US Publication No 20200222138), Itkowitz (US Patent No. 8831782), Jules (US Patent No. 9925662) and Rabindran (U.S. Publication no. 20200315721).

For Claim 12, DiMaio teaches: A surgical robotic system, comprising: a surgical instrument (Figure 1, disclosing a surgical robot system); 

a user console ([0057] and figure 1, disclosing a user console unit 112) comprising first and second handheld user input devices (Figure 5H, disclosing a hand held user input device 536 and figure 5I disclosing 536a and 536b as 2 user interface devices), and wherein the first and second handheld the user input devices are mechanically ungrounded with respect to the user console (Figure 5H and [0128], disclosing user interface device 536 is mechanically ungrounded); and 



 determine that the surgical robotic system is in a non-teleoperation mode and user actions indicate an intentional engagement ([0114-0115], disclosing that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error. As the system is confirming that the equipment is aligned and right input command is received to engage master/slave mode, the system has determined that it is in a non-teleoperation mode); and 

transition the surgical robotic system into a teleoperation mode in which the surgical instrument is controlled by user inputs received from the user interface device ([0130], disclosing master slave mode is activated when enable criteria is met. Receiving the right input is an enable criteria).

DiMaio teaches of receiving a sequence of user actions ([0137], disclosing a button press input to engage the system for master/slave control. Button press is a finger gesture and button is a user interface device. [0074] and figure 5A, disclosing master device 110 that is handheld). And clutch mode to enable/disable teleoperation ([0115], disclosing user enters and exits clutch mode and clutching engages/disengages master slave relationship between master control device and end effector i.e. teleoperation is suspended). Although user input device 110 is handheld device and clutch mode is enabled/disabled to move along master handheld input devices having finger clutch, and a foot pedal comprising a clutch sensor.

DiMaio also does not disclose: receive a sequence of user actions, wherein the sequence of user actions comprise at least a “single tap of the foot pedal detected by the clutch sensor, and at least a single squeeze of each of the first and second handheld user input devices for a predetermined period of time”.

Diolaiti teaches handheld user input device comprising a finger clutch and a clutch pedal and the sequence of user inputs comprises a tap of the finger clutch or the clutch pedal ([0031], disclosing input control devices that allow system to shift between operational modes. The devices 37 may be pedals operated by the surgeon's foot or may be other types of hand or foot switches that serve as a clutch device to disengage a first operational mode and engage a second operational control mode. [0041], disclosing depressing a clutch pedal to disengage an instrument i.e. tap of clutch).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of DiMaio to have handheld user input device comprising a finger clutch and a clutch pedal and the sequence of user inputs comprises a tap of the finger clutch or the clutch pedal as taught by Diolaiti as natural means to allow operator to generator engage/disengage commands.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of DiMaio to require user actions comprise at least a single tap of the foot pedal detected by the clutch sensor, and at least a single squeeze of each of the first and second handheld user input devices by Itkowitz as redundant confirmation of user intent, thereby preventing unintentional engage/disengage events.

Jules teaches of activating an input for predetermined duration of time (column 3 lines 56-67, disclosing activating user interface element by touching the user interface element and ceasing touching of the user interface element within a threshold amount of time, and in second manner includes touching the user interface element and continuing touching the user interface element beyond the threshold amount of time)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of DiMaio to integrate a predetermined period of time to differentiate between quick activation and long activation of handheld device as taught by Jules to utilize same actuator for multiple input commands.

Rabindran teaches squeezing of the one or more user interface devices ([0102], disclosing master grips that can be squeezed to control the robot surgery tools).


For claim 13, DiMaio modified through Diolaiti Itkowitz Jules and Rabindran teaches: The surgical robotic system of claim 12,

Modified DiMaio further teaches, wherein the sequence of user actions comprise a single squeeze of each of the first and second handheld user input devices (DiMaio modified through Itkowitz teaches combination of input sources to engage/disengage teleoperation: See also claim 12).

Modified DiMaio does not teach activating these inputs for the same predetermined period of time.

Jules teaches of activating an input for predetermined duration of time (column 3 lines 56-67, disclosing activating user interface element by touching the user interface element and ceasing touching of the user interface element within a threshold amount of time, and in second manner includes touching the user interface element and continuing touching the user interface element beyond the threshold amount of time)

As explained in claim 12, modified DiMaio teaches of requiring both handheld input devices to be activated to indicate intentional change in teleoperation state, it would 

For claim 14, DiMaio modified through Diolaiti, Itkowitz, Jules and Rabindran teaches: The surgical robotic system of claim 12,

Modified DiMaio further teaches pressing the foot pedal (DiMaio modified through Diolaiti teaches pressing foot pedal: See claim 12 for modification).

DiMaio does not teach holding the foot pedal and double squeeze of each first and second handheld user input devices.

Jules teaches: pressing and holding an input (column 9 line 43, disclosing pressing and holding a button to generate a command), Jules further teaches activating an input twice (Column 9 line 49, disclosing an input process will start with a double tap and will end when the user double taps the second time).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of DiMaio to require pressing and holding the foot pedal and double squeezing first and second handheld user input devices as a specific sequence to indicate user intent (see also claim 12 for requiring combination of inputs and squeezing first and second handheld user input devices).

For claim 15, DiMaio modified through Diolaiti Itkowitz, Jules and Rabindran teaches: The surgical robotic system of claim 12,

Modified DiMaio further teaches: wherein sequence of user actions further comprise a user position action indicating whether or not a user is looking at a display screen of the surgical robotic system ([0130], disclosing the condition to engage teleoperation mode is that user must be looking at the screen i.e. user position input) or a user alignment action indicating whether or not the first and second handheld user input devices are aligned with a surgical robotic component (current claim composition requires only one condition to be satisfied).

Allowable Subject Matter

Claims 1, 3-11 and 16-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664